
	

113 S1375 IS: Rebuilding Equity Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1375
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require a portion of closing costs to be paid by the
		  enterprises with respect to certain refinanced mortgage loans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuilding Equity Act of
			 2013.
		2.Rebuilding equity
			 program
			(a)Establishment
			 of voluntary program
				(1)Establishment
					(A)Payment of
			 closing costsThe Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation (in this Act referred to as the
			 enterprises) shall each establish a voluntary program for
			 borrowers described in paragraph (2), under which the enterprises shall pay
			 $1,000 toward the closing costs associated with applying for and receiving the
			 refinancing when the borrower agrees to refinance into a fully amortizing loan
			 with a term of not longer than 20 years.
					(B)First year of
			 programDuring the 12-month period that begins on the date of
			 enactment of this Act, the amount of the closing costs that each enterprise
			 shall pay under the program shall not vary based on the term of the mortgage
			 that the borrower agrees to refinance into.
					(C)Subsequent
			 years
						(i)Annual
			 recalculation of closing costs paymentUpon the expiration of the
			 12-month period set forth under subparagraph (B), and for each of the next two
			 12-month periods thereafter, the Director of the Federal Housing Finance
			 Agency—
							(I)shall adjust the
			 amount of the portion of the closing costs that each enterprise will pay under
			 the program—
								(aa)by
			 an amount that results in such program being revenue neutral for such 12-month
			 period; and
								(bb)based on
			 economic conditions generally affecting the mortgage and housing markets;
			 and
								(II)may adjust the
			 amount of the closing costs that each enterprise will pay under the program
			 based on the term of the mortgage that the borrower agrees to refinance
			 into.
							(ii)ReportThe
			 Director of the Federal Housing Finance Agency shall report any adjustments
			 made pursuant to the requirements of clause (i) to the Chair and Ranking Member
			 of the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
						(2)Eligible
			 borrowersThe program required by paragraph (1) shall be for any
			 borrower—
					(A)who qualifies for
			 the Home Affordable Refinance Program carried out by the enterprises;
					(B)whose subject
			 property has a loan-to-value ratio of not less than 105 percent; and
					(C)who refinances
			 from a loan with an original term of 30 years to a loan with a term of 20 years
			 or less.
					(b)SunsetEach
			 voluntary program under this section shall terminate on the date that is 3
			 years after the date of establishment of such program.
			(c)DefinitionsAs
			 used in this section, the following definitions shall apply:
				(1)Loan-to-value
			 ratioThe term loan-to-value ratio means the ratio
			 of the amount of the primary mortgage on a property to the value of that
			 property.
				(2)Closing
			 costsThe term closing costs—
					(A)means all
			 reasonable and actual costs charged to the borrower by a third party to the
			 refinancing transaction;
					(B)includes—
						(i)appraisal and
			 inspection fees;
						(ii)fees associated
			 with obtaining a borrower’s credit report;
						(iii)title insurance
			 and title examination costs;
						(iv)attorneys’ fees
			 associated with closing the transaction, other than attorneys’ fees associated
			 with disputes arising out of the transaction or otherwise ancillary to closing
			 the transaction;
						(v)document
			 preparation costs, if completed by a third party not controlled by the
			 lender;
						(vi)transfer stamps,
			 recording fees, courier fees, wire transfer fees, and reconveyance fees;
			 and
						(vii)test and
			 certification fees; and
						(C)does not include
			 any costs charged to the borrower by the lender, including—
						(i)lender
			 application fees; and
						(ii)lender
			 origination fees.
						
